Citation Nr: 0003241	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-21 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent 
for hypertension prior to June 16, 1997.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension since June 16, 1997.

3.  Entitlement to an evaluation in excess of 10 percent for 
asthma prior to January 22, 1999.

4.  Entitlement to an evaluation in excess of 30 percent for 
asthma since January 22, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to September 
1992.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for hypertension and assigned a zero 
percent rating effective from September 30, 1992, and granted 
service connection for asthma and assigned a 10 percent 
rating effective from the same date.

The Board notes that during the pendency of this appeal in 
the December 1997 rating decision, the RO increased 
evaluation for the veteran's hypertension from zero percent 
to 10 percent, effective from June 16, 1997.  Further, as to 
the veteran's asthma, in the rating decision dated in June 
1999, the RO increased the rating from 10 percent to 
30 percent, effective from January 22, 1999.  However, since 
the rating criteria provide for a higher evaluation for these 
disabilities, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to June 16, 1997, the veteran's hypertension was 
evidenced by such readings as 150/90; 130/82; and 146/86; it 
was noted that he was not on medication.

2.  On examination in June 1997, it was noted that the 
veteran was on medication for his hypertension; since June 
16, 1997, the veteran's hypertension is manifested by 
diastolic readings that most recently ranged from 80 to 99, 
and no systolic reading above 170; the most recent blood 
pressure was noted at 143/86.  

3.  Prior to January 22, 1999, the veteran's asthma was 
manifested by intermittent symptoms, suspected bronchitis, 
and increased allergies.

4.  After January 22, 1999, the veteran's asthma was 
symptomatic of mild to moderate symptomatology, such as upper 
respiratory difficulties, including wheezing and mild 
dyspnea.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
hypertension prior to June 16, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1996); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).

2.  The schedular criteria for an evaluation in excess of 
10 percent for hypertension since June 16, 1997 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).

3.  The schedular criteria for an evaluation in excess of 
10 percent for asthma prior to January 22, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999).

4.  The schedular criteria for an evaluation in excess of 
30 percent for asthma since January 22, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for hypertension and asthma in a July 1993 rating 
decision.  At that time, the RO assigned a zero percent 
evaluation for the veteran's hypertension, effective from 
September 30, 1992 based on findings of elevated blood 
pressure beginning in 1989 and a subsequent diagnosis of 
hypertension with a blood pressure reading of 155/90.  The 
10 percent evaluation for asthma was primarily based on 
records of treatment for asthma beginning in 1989. 

VA outpatient records that date from 1981 to 1992 are of 
record.  Records prior to 1989 are not relevant to the 
veteran's current claims.  Overall, the veteran continued to 
complain of difficulty with breathing.  In a June 1989 
record, the examiner reported a three-month history of asthma 
and diagnosed reactive airway disease.  The veteran was 
issued a nebulizer and prescribed Terbutaline and Cromolyn.  
An Allergy Service conducted laboratory tests in December 
1991, the report of which discloses that FEV 1.0 was not 
reached.  In a March 1992 VA clinical record, the veteran 
reported difficulties with breathing and reportedly had been 
hospitalized recently for an asthmatic attack.  The veteran 
had signs of wheezing and coarseness in his chest.  Asthma 
was diagnosed.  The blood pressure reading at that time was 
130/82.  

VA examination conducted in December 1992 revealed normal 
breath sounds with a few rhonchi basilar bilaterally.  The 
veteran reported that he was hospitalized in February 1992 
for one week for his asthma and that he had been treated in 
the emergency room several times.  The veteran also stated 
that he had undergone pulmonary function tests.  The 
diagnosis rendered at that time was intermittent symptomatic 
asthma.  By way of history, the veteran indicated that he had 
been monitored for elevated blood pressure in November 1991 
but that he did not need any medication.  The pertinent 
diagnosis was hypertension, mild.  He was urged to reduced 
salt intake and weight.  

VA outpatient records dated from March to May 1993 reveal 
continued complaints related to the veteran's asthma.  The 
veteran was advised to continue with inhalers.  The veteran 
also was diagnosed with suspected bronchitis.  Medications 
included Ventolin, Azmacort, Methocarbamol, and Motrin.  
Blood pressure readings during that period of time ranged 
from 132/90 to 138/56.  

During a general VA examination conducted in September 1994, 
the examiner recited the veteran's past medical history.  It 
was noted that he had been diagnosed with hypertension but 
that he had never had to be treated.  It was also noted that 
since the prior examination, the veteran's symptomatology 
related to his asthma had changed.  He reported that the 
veteran attended the allergy clinic regularly for multiple 
allergy symptoms and that he had been treated on two 
occasions in the emergency room.  The veteran complained of 
shortness of breath on exertions, frequent wheezing during 
the fall and spring seasons, and nocturnal dyspnea.  The 
veteran was taking Azmacort and Proventil at that time.  

On examination, the examiner noted a blood pressure of 146/86 
without distress, cyanosis, or clubbing.  The lungs were 
clear without wheezes, rhonchi, or rales.  There was no 
prolongation of the expiratory phase.  However, the examiner 
noted that such findings did not preclude different 
auscultation findings when the veteran's asthma was 
exacerbated.  Pertinent diagnoses rendered included 
intermittent asthma, symptomatic, multiple allergies, and 
hypertension.  VA lung test administered in November 1994 
revealed that pre-use of bronchodilators, FEV1/FVC actual 
percentage was 80 and predicted percentage was 82.  Post-test 
comments were to the effect that use of bronchodilators was 
not indicated with that test.  

A report from VA examination dated in June 1997 reveals that 
the veteran was taking medication for hypertension and 
continued to take Terfenadine, Azmacort, and use albuterol 
inhalers.  The veteran reportedly was on a prednisone taper 
in 1996 when he was evaluated in the emergency room for 
increased symptomatology of asthma.  The veteran further 
reported that he had not been hospitalized for asthma since 
his discharge from service, but continued to experience 
wheezing and nocturnal dyspnea that required him to sit up 
and use the inhaler.  The veteran also reported that he had 
been treated on an emergency basis four times in the past 
year and had frequent upper respiratory infections associated 
with his breathing problems.  

On examination, the veteran's blood pressure reading was 
165/88 post-medication.  There was no cyanosis or clubbing.  
Further, the examiner noted that the veteran had mild to 
moderate dyspnea on exertion.  Auscultation of the lungs 
revealed occasional basilar wheezes and mild prolongation of 
the expiratory phase.  Pertinent diagnoses rendered were 
asthma, intermittently symptomatic with multiple allergies 
and hypertension on medication.  It was the examiner's 
opinion that the veteran's disorders had not changed since 
the prior examination.  However, also noted is that upon a 
thorough review of the veteran's records, he had a persistent 
cough and upper respiratory infection that was treated with 
antibiotics.  Interpretation from a contemporaneous pulmonary 
test revealed normal physiology with a diagnosis of asthma.

A VA medical record dated in January 1999 reveals that the 
veteran complained of exacerbated symptoms of asthma and 
elevated blood pressure readings.  He reported that three 
weeks earlier, he was treated for his symptoms and given 
steroids.  The veteran reported that he measured his blood 
pressure through the use of a home machine and noticed that 
readings were more elevated at night.  The veteran reported 
readings of 150/100; otherwise, 140/90.  No complaints of 
chest pain, shortness of breath, or nasal discharge were 
noted at that time.  On examination, the examiner noted a 
blood pressure of 143/89, that the chest was clear to 
auscultation, and that there were no wheezes or sinus 
tenderness.  The diagnoses rendered were asthma/allergic 
rhinitis and hypertension.  The examiner recommended that the 
veteran continue with the same medications for his asthma and 
with Metoprolol twice daily and increased the dosage of 
Verapamil.  

During VA examination conducted in February 1999, the 
examiner recited the veteran's past medical history in detail 
with regard to both his asthma and upper respiratory 
difficulties and as to the veteran's history of hypertension.  
The examiner reported that the veteran had mild dyspnea, 
probably due to obesity.  Blood pressure taken at that time 
was 170/92.  The veteran's lungs were clear without wheezes, 
rhonchi, or rales.  Pertinent diagnoses rendered were asthma 
with frequent asthmatic attacks with worsening of the 
condition since the veteran's last examination.  The examiner 
noted that the veteran's physical and lung examination at 
that time were normal, which was well possible between the 
attacks.  Further, the veteran was diagnosed with poorly 
controlled hypertension.  

Also dated in February 1999 are two VA progress notes 
indicative of treatment for upper respiratory problems.  
During the first visit, the veteran's blood pressure reading 
was 160/92.  On examination, the examiner noted wheezing 
respiration with cough and diagnosed an upper respiratory 
tract infection with asthma exacerbation and possible 
bronchitis.  Appropriate antibiotic medication was given.  
Also, as to the medication for hypertension, the examiner 
noted that the veteran should stop taking Metoprolol and 
increase the Verapamil.  During the second visit, one day 
later, the veteran was treated in urgent care for complaints 
of difficulties with breathing.  The veteran was coughing up 
white and brown phlegm.  

VA clinical entries dated in March 1999 disclose that the 
veteran received weekly immunotherapy for multiple allergies 
that have been implicated in his moderately severe asthma.  
The veteran reported that since his last exacerbation the 
previous month, his symptoms had not improved.  In between 
time, the veteran reportedly was seen by a private physician, 
unable to get appointments with VA.  He was given an 
albuterol inhaler, a prescription for an air pump, a mixing 
chamber and nebulizer, and a Medrol dose pack.  The veteran 
was on the fourth day of this corticosteroid treatment.  As 
to the veteran's blood pressure at that time, he had been 
monitoring himself and reported twice daily readings of 
138/80; 140/90; 138/92; 158/95; 140/82; 122/84; 131/91; 
102/68; 124/92; 152/96; 155/98; and 140/99 representative of 
a 6-day period.  

Two days later, the veteran was again seen for progress, at 
which time the veteran's blood pressure was 144/84.  Noted in 
the report is that one out of six diastolic readings in the 
last six days was over 100.  As to the veteran's lungs, on 
forced expiration, there was no wheezing in the veteran's 
lungs.  The examiner discontinued the Azmacort and added 
Flovent twice daily and increased the medication for the 
veteran's hypertension. 

A pulmonary test dated in March 1999 discloses that 
bronchodilators were not indicated.  FEV-1/FVC percentages 
were noted as actual of 83.22 percent and predicted at 
81.69 percent.  An urgent care noted dated in April 1999 
reveals blood pressure of 143/66.


Analysis

The veteran contends that he is entitled to increased 
evaluations with respect to his service-connected 
disabilities of hypertension and asthma.  Initially, the 
Board notes that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id., slip. op. at 9.  Thus, the 
record in its entirety will be reviewed in making a 
determination on the veteran's current claims.  Id.  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1999).  Further, where there is a question as 
to which of two evaluations applies to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (1999).

Hypertension 

Hypertension is evaluated under 38 C.F.R. Part 4, Diagnostic 
Code 7101 (1999).  During the course of this veteran's 
appeal, the rating criteria associated with diseases of the 
cardiovascular system were amended effective on January 12, 
1998.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.

As to the regulations currently in place, a rating of 
10 percent is assigned where the diastolic pressure 
predominantly remains at 100 or more, or where the systolic 
pressure primarily remains at 160 or more; or, the veteran 
has a history of a diastolic pressure of 100 or more and 
requires continuous medication for control.  To warrant the 
next higher rating of 20 percent, the veteran must 
demonstrate a diastolic pressure predominantly at 110 or 
more, or a systolic pressure predominantly of 200 or more.  A 
rating of 40 percent requires evidence of a diastolic 
pressure of 120 or more.  The maximum rating of 60 percent is 
assigned where there is evidence of diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).  

Pertinent note following said regulations:  Note 1: 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  

Prior to the effectuated regulatory changes that pertain to 
hypertensive vascular disease, a 10 percent rating is merited 
with diastolic pressure predominantly 100 or more; a 
20 percent rating for diastolic pressure predominantly 110 or 
more with definite symptoms; a 40 percent evaluation for 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms; and a maximum of 60 percent for diastolic 
pressure predominantly 130 or more and severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996).  Pertinent 
notes that follow the regulations include that for the 
40 percent and 60 percent ratings under Diagnostic Code 7101, 
careful attention to diagnosis and repeated blood pressure 
readings is needed.  Also, when continuous medication is 
necessary for the control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
of 10 percent will be assigned.  Id.  

As an initial matter, the regulations that pertain to 
hypertension, both those prior to the amendments and those 
afterward essentially have few distinctions.  The new 
criteria provide for an evaluation based on systolic pressure 
as well as diastolic pressure and do not require a showing of 
"definite symptoms," "moderately severe symptoms," or 
"severe symptoms."  See supra 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).  

In this veteran's case, with respect to entitlement to an 
evaluation in excess of zero percent for hypertension before 
June 16, 1997, based on the pertinent clinical data of 
record, the evidence does not support a rating above zero 
percent prior to June 16, 1997.  Such determination is based 
on both the rating criteria prior to the regulatory change 
and post-amendment.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1996); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  

Essentially, the veteran's diastolic pressure did not remain 
predominantly at 100 or more, there was no reading of 
systolic pressure at 160 or more, or the need for medication 
for control with a history of diastolic pressure of 100 or 
more.  From the period extending from March 1992 to June 
1997, the veteran's reported diastolic pressure measured at 
ranges from 56 to 90.  A diastolic pressure reading of 88 in 
June 1997 was noted to be post-medication.  Nonetheless, the 
above blood pressure readings neither demonstrate a 
predominant diastolic reading of 100 or more nor is the 
clinical evidence of record indicative of a history of such 
readings with medication required for control until June 
1997.  

Further, the record is unclear as to when the veteran first 
began taking medication to control his hypertension, given 
that the first mention of such appears in the June 1997 
record.  Thus, under either criteria, the former or the 
latter, the veteran's rating with respect to his hypertension 
does not merit an evaluation in excess of zero percent prior 
to June 16, 1997.  Id.

As to an evaluation greater than 10 percent for hypertension 
since June 16, 1997, the record equally does not support an 
increased evaluation.  Specifically, in January 1999, the 
veteran complained of elevated blood pressure readings and 
reported readings of 150/100, primarily at night and 
otherwise, 140/90.  On examination, as indicated above, the 
reading was 143/89.  Thereafter, the blood pressure reading 
during the February 1999 examination was 170/92.  In the 
March 1999 clinical entry, the veteran reported that he 
monitored his blood pressure twice daily and diastolic 
readings ranged from 68, 80, 90, 92, 95 and up to 99, 
representative of a 6-day period.  On examination, the blood 
pressure was noted at 144/84 and shortly thereafter, was 
measured at 143/64.  Thus, in light of these clinical 
findings, the veteran does not warrant an evaluation in 
excess of the current 10 percent since June 16, 1997 under 
either rating criteria.  Id.  

Overall, the veteran has not provided evidence of diastolic 
pressure predominantly 110 or more with definite symptoms, as 
required under the former regulations for a 20 percent 
evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1996).  Further, the veteran has not submitted competent 
evidence of diastolic pressure predominantly at 110 or more, 
or a systolic pressure predominantly of 200 or more.  In 
fact, there are no systolic pressure readings of record that 
reach 200.  Thus, the current provisions also do not provide 
for an evaluation greater than the present 10 percent post 
June 16, 1997.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1999).

Therefore, given the above evidence of record, the veteran's 
evaluations both prior to June 16, 1997 and since such date 
remain the same.  Generally speaking, the evidence of record 
preponderates against an evaluation greater than zero percent 
prior to June 16, 1997 and against an evaluation in excess of 
10 percent since June 16, 1997.  Although the veteran's 
contentions speak otherwise, this veteran has not presented 
evidence of such skills, training, or the requisite 
qualifications so as to render any of his statements 
medically competent.  2 Vet. App. 492 (1992).  Therefore, 
absent medical evidence to substantiate objective findings as 
required by the pertinent rating criteria noted above, the 
veteran's hypertension in this case does not merit an 
increased evaluation.  Id.  

Asthma

The regulations that pertain to diseases of the trachea and 
bronchi, which include asthma, also were amended during the 
pendency of this appeal.  As to the criteria prior to the 
changes in October 7, 1996, VA regulations provide that an 
evaluation of 10 percent is warranted where there is 
indication of paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times per year with no clinical findings between such 
attacks.  Note: At the time of examination, if there are no 
clinical findings of asthma, a verified history of asthmatic 
attacks must be of record.  For the next higher evaluation of 
30 percent, the evidence must demonstrate moderate 
symptomatology, asthmatic attacks rather frequently 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

An evaluation of 60 percent is appropriate where there is 
severe symptomatology with frequent attacks of asthma, such 
as one or more attacks weekly, marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor precluded.  The maximum 
evaluation of 100 percent is given with pronounced symptoms, 
very frequent asthma attacks with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  Id.  

The regulations in place since October 7, 1996 require that 
for an evaluation of 10 percent, the forced expiratory volume 
(FEV-1) is that of 71 to 80 percent predicted; or FEV-1/FVC 
is that of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy is in use.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999).  A 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent, or; FEV-1/FVC of 56 
to 70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  An 
evaluation of 60 percent requires evidence of FEV-1 of 40 to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

As to the maximum rating of 100 percent, the regulations 
require evidence of an FEV-1 less than 40 percent predicted, 
or; FEV-1/FVC less than 40 percent, or; more than one attack 
per week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999).

This veteran asserts that he is entitled to an evaluation in 
excess of 10 percent for asthma prior to January 22, 1999.  
Essentially, the veteran contends that the record supports 
that symptomatology referable to his asthmatic disorder prior 
to that time were productive of moderate impairment that 
included asthmatic attacks and required ongoing treatment.  

A review of the record dictates that prior to January 22, 
1999, the veteran's disorder indeed was generally persistent, 
requiring the use of a nebulizer beginning apparently in June 
1989, and subsequent regular use of various medications for 
control.  However, pathology associated with the veteran's 
asthma does not support an evaluation in excess of 10 percent 
prior to January 22, 1999 under either the former or the 
newer rating criteria.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).

Significantly, in February 1992, the veteran's asthma was 
noted as intermittent.  One year later, in March 1993, the 
veteran again complained of symptomatology associated with 
his asthma and upper respiratory difficulties.  At that time, 
the veteran was told to continue with the use of inhalers, 
particularly in light of suspected bronchitis.  Various 
medications were in use at that time as well.  Another year 
later, in September 1994, the examiner noted that pathology 
associated with the veteran's asthma had somewhat changed.  
Primarily, the veteran had begun to experience multiple 
allergy symptoms, including wheezing, shortness of breath on 
exertion, and nocturnal dyspnea.  Such symptomatology 
apparently was implicated in the veteran's asthmatic 
disorder.

Furthermore, the veteran reported that he had been seen on an 
emergency basis on several occasions.  At that point in time, 
nonetheless, the veteran's lungs were clear, even though the 
examiner noted that such is considered normal in between 
asthmatic attacks.  Nonetheless, in spite of these findings, 
the evidence of record does not substantiate rather frequent 
asthmatic attacks or treatment more frequent than annual 
visits to the doctor for related complaints.  Thus, in this 
regard, pursuant to the former regulations, the clinical data 
of record do not support evidence of moderate symptomatology 
so as to merit an evaluation above 10 percent prior to 
January 22, 1999.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).  

Moreover, a special lung test administered two months later 
in November 1994 disclosed an FEV1/FVC actual percentage of 
80; such finding is encompassed within the 10 percent rating 
under the amended criteria.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.  Additionally, as noted above, during the June 
1997 VA examination, the veteran stated that he had not been 
hospitalized since service, but that he was experiencing 
certain symptoms of his asthma that had required several 
emergency room visits.  

Nonetheless, overall, the reported findings were indicative 
of mild to moderate symptomatology and did not rise to the 
level required for the next higher evaluation, neither under 
the current or former regulatory provisions.  Id; 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).  Thus, given these data, 
the evidence does not substantiate that the veteran's asthma 
is productive of impairment to the extent required for an 
evaluation greater than 10 percent prior to January 22, 1999 
under either criteria and as such, the 10 percent rating for 
that time period is appropriate.  Id.

Furthermore, the pertinent rating criteria do not support an 
evaluation in excess of 30 percent since January 22, 1999.  
Specifically, neither the former regulations nor the amended 
ones provide an avenue for a 60 percent or greater evaluation 
for the veteran's disabling asthma.  Id.  Overall, the 
veteran has not submitted evidence of such severe impairment 
so as to justify an increase above the current 30 percent 
rating.   Id.  

As stated above, the prior regulations require evidence of 
severe symptomatology, such as one or more asthmatic attacks 
weekly, marked dyspnea on exertion, and only mild relief with 
medication.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  
Under the current regulations, the veteran must provide 
clinical findings of FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or at least monthly visits to 
a physician or intermittent use of systemic steroids.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).  

In light of these criteria, the pertinent clinical data do 
not substantiate findings required for a 60 percent 
evaluation.  More specifically, objective findings from the 
January 1999 examination do not reflect severe impairment to 
the extent required by the rating criteria under Diagnostic 
Code 6602.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  
For example, the veteran had no complaints of shortness of 
breath at that time, no indications of wheezing or sinus 
problems, and the chest was clear to auscultation.  The 
examiner essentially recommended that the veteran continue 
with the same prescriptions for control of his asthma.  

Moreover, symptomatology of the veteran's asthma as indicated 
in the February 1999 VA reports was no greater than mild to 
moderate in nature.  The veteran's lungs were noted as clear 
at that time, without wheezing or rhonchi.  Further, in spite 
of the weekly immunotherapy the veteran receives for his 
multiple allergy syndrome and upper respiratory infections, 
as noted in VA outpatient notes dated in March 1999, there is 
no evidence that pathology associated with the veteran's 
asthma, per se, is productive of severe impairment.  Thus, in 
spite of the veteran's contentions that his symptomatology 
has worsened, the record does not support such increased 
symptomatology so as to warrant a 60 percent evaluation 
before January 22, 1999 under the former provisions.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

Additionally, clinical findings from the March 1999 pulmonary 
test do not support an evaluation greater than 30 percent 
under the present rating criteria.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999).  The results from the veteran's 
lung mechanics test disclose an actual percentage of 83.22 
and a predicted percentage of 81.69, well below the required 
levels for the next higher evaluation.  Id.  Therefore, in 
light of the relevant evidence of record, the schedular 
criteria do not substantiate an evaluation in excess of 
30 percent for asthma since January 22, 38 C.F.R. 4.97, 
Diagnostic Code 6602 (1996); (1999).  



ORDER

Entitlement to an evaluation in excess of zero percent for 
hypertension prior to June 16, 1997 is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension since June 16, 1997 is denied.

Entitlement to an evaluation in excess of 10 percent for 
asthma prior to January 22, 1999 is denied.

Entitlement to an evaluation in excess of 30 percent for 
asthma since January 22,  1999 is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

